SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-8A NOTIFICATION OF REGISTRATION FILED PURSUANT TO SECTION 8(a) OF THE INVESTMENT COMPANY ACT OF 1940 The undersigned investment company hereby notifies the Securities and Exchange Commission that it registers under and pursuant to the provisions of Section 8(a) of the Investment Company Act of 1940 and in connection with such notification of registration submits the following information: Name: Capital Guardian Funds Trust Address of Principal Business Office: 1355 Greenwood Cliff, Suite 250 Charlotte, NC 28204 Telephone Number (including area code): (800) 704-705-1860 Name and Address of Agent for Service of Process: Brian Kirkpatrick, President and Principal Executive Officer Capital Guardian Funds Trust 1355 Greenwood Cliff, Suite 250 Charlotte, NC 28204 Check Appropriate Box: Registrant is filing a Registration Statement pursuant to Section 8(b) of the Investment Company Act of 1940 concurrently with the filing of form N-8A: Yes [X] No [] SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the Registrant has caused this notification of registration to be duly signed on its behalf in the City of Charlotte and the State ofon the North Carolina on the 14th day of October, 2013. Capital Guardian Funds Trust By: /s/ Brian Kirkpatrick Brian Kirkpatrick President and Principal Executive Officer Attest: /s/Michael R. Linburn Michael R. Linburn Secretary
